Citation Nr: 0408301	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-15 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an disability rating in excess of 40 percent 
for intervertebral disc syndrome of the lumbar spine, based 
on an initial award.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1974 and from April 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted service connection and 
assigned a 10 percent rating for intervertebral disc syndrome 
of the lumbar spine, effective in October 1994.  The veteran 
appealed that action.  Thereafter, a rating action  in 
October 2002 increased the evaluation to 40 percent, 
effective the date of the original award.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

In a rating action, dated in November 1995, the RO granted 
service connection for intervertebral disc syndrome of the 
lumbar spine, as secondary to a right heel cord contracture 
(with reflex sympathetic dystrophy), assigning a disability 
rating of 10 percent.  The veteran filed a timely notice of 
disagreement with the 10 percent disability rating assigned 
for the intervertebral disc syndrome of the lumbar spine.  
However, the veteran was never issued a statement of the case 
(SOC), regarding the issue.  On appeal, the Board remanded 
the issue of entitlement to an increased rating for 
intervertebral disc syndrome of the lumbar spine in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO has issued an SOC in compliance with the Board's 
September 2002 Remand.

The record reveals that the RO sent the veteran 
correspondence, dated in February 2003 and August 2003, 
explaining VCAA.  The Board notes that VA has satisfied their 
duty to assist insofar as it relates to the VCAA.  Although 
the veteran filed a notice of disagreement with the 
evaluation assigned to the service connected disability, VA 
was not required to give the veteran another notice upon 
receiving the notice of disagreement.  See VAOGCPREC 8-2003 
(O.G.C. Prec. 8-2003).

As a reminder, the Board further notes that, where the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's intervertebral disc 
syndrome of the lumbar spine as is necessary to evaluate the 
severity of his disability from the initial grant of service 
connection to the present.  It is essential, both in the 
examination and in the evaluation of the disability, that the 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  Where the question for consideration is 
propriety of the initial evaluation assigned to the veteran's 
disability, as is the question in this case, evaluation of 
the medical evidence since the grant of the service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO has assigned a 40 percent disability rating for 
intervertebral disc syndrome of the lumbar spine, as 
secondary to a recurrent right heel cord contracture (with 
reflex sympathetic dystrophy) under Diagnostic Code 5293.  
See 38 C.F.R. § 4.71a.  In September 2003, the rating 
criteria for musculoskeletal disorders involving the spine 
were revised.  The veteran has not been afforded the 
opportunity for examination applying the revised criteria, 
nor has he been apprised of the change in regulations.

Further, the most recent VA orthopedic examination was 
conducted in April 2003.  In the Board's opinion, the veteran 
should be afforded a more contemporaneous examination, to 
include the examiner's review of the entire record, prior to 
a final adjudication of the veteran's claim.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for intervertebral 
disc syndrome of the lumbar spine.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  

3.  The RO is to arrange for the veteran 
to undergo VA orthopedic examination to 
determine the nature and extent of the 
veteran's intervertebral disc syndrome of 
the lumbar spine disability.  It is of 
high importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to, 
and be received by, the examiner for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's intervertebral disc syndrome of 
the lumbar spine disability.  Further, 
the examiner should render specific 
findings as to whether during the 
examination there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and /or lack of 
coordination associated with the 
veteran's lumbar spine disability.  In 
addition, the examiner should indicate as 
to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joint(s) involved.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion for all joints examined.  After 
considering all of the symptoms 
attributable to the service connected 
lumbar spine disability examined, the 
examiner should provide an assessment of 
the severity of the condition, i.e., the 
extent to which the disability interferes 
with the ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for the opinion(s) 
expressed, should be set forth in a type 
written report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the veteran's 
spine disability in accordance with the 
amended provisions for spine 
disabilities, which became effective in 
September 2003.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




